Order, Supreme Court, New York County (Walter Schackman, J.), entered on or about October 18, 1993, which, to the extent appealed from, granted defendants’ CPLR 3211 motion to dismiss plaintiff-appellant’s fourth cause of action, unanimously affirmed, with costs.
Plaintiff explicitly acknowledged in writing his understanding that the relevant determinations of deferred compensation *472as made by defendants’ accountants would be deemed conclusive for purposes of the agreement between the parties, and explicitly waived any right to challenge any such determination or to question or participate in any management decision by defendants which might affect any such determination. There being no ambiguity in the terms of the agreement, plaintiffs challenge, as set forth in the fourth cause of action alleging breach of the parties’ deferred compensation agreement, to the depreciation method utilized by defendants’ accountants was properly dismissed as failing to state a viable claim (see, Quest Equities Corp. v Benson, 193 AD2d 508, 510). Concur—Sullivan, J. P., Carro, Ellerin and Asch, JJ.